Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed August 5, 2020, in which Claims 1-14 are currently pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-10, 12-13, and 14 by inclusion of Claim 1 recite “a platelike rigid body”. The claimed limitation is indefinite as it is unclear what structure the term “platelike” is intending to infer as a plate can have various shapes and sizes. Claims 1-10, 12-13, and 14 are rejected as best understood by examiner.
	Claim 14 recites “and is realized according to Claim 1”. The claim limitation is indefinite as it is unclear what Applicant means by “realized according to Claim 1”. It appears Applicant meant to infer as disclosed in Claim 1. Claim 14 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 4-5, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marier (US 5,994,245) in view of O’Brien (US 2015/0230551).
Regarding Claim 1, Marier discloses a removable wedge (2) for ski boots/footwear (as seen in Fig.1), which is adapted to be fixed in removable manner inside a ski boot/footwear (Abstract), resting on the bottom of the foot-casing (i.e. the Ex parte Masham, 2 USPQ2d 1647 (1987). Marier does not disclose an adhesive layer on the part that emerges outside of said platelike rigid body. However, O’Brien teaches a removable footwear liner (1) with a bottom layer (3) having an adhesive layer (4; para.20) on the part that emerges outside of a platelike body (2)(as seen in Fig.3 & 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of Marier to include an adhesive layer on the bottom surface, as taught by O’Brien, in order to provide a removable wedge that can be securely positioned within the user’s footwear such that it is in the correct location for supporting a user’s foot and so the wedge does not slide or move in an unwanted manner during use.

Regarding Claim 4, Marier discloses a removable wedge according to Claim 1, wherein the platelike rigid body (4) is shaped (6) substantially as a foot-bed (as seen in Fig.1).



Regarding Claim 9, Marier discloses a removable wedge according to Claim 7, wherein the piece of fabric (10) is embedded only in the surface layer of the platelike rigid body (4)(Col.2, lines 48-52).

Regarding Claim 11, When in combination Marier and O’Brien further teach a removable wedge according to Claim 1, characterised in that it additionally comprises a protective film (O’Brien: 5) attached in removable manner onto the piece of fabric to cover and protect the adhesive layer (O’Brien: para.22).

3.	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marier (US 5,994,245) and O’Brien (US 2015/0230551), in view of Weiss (US 2007/0289163).
Regarding Claims 3 and 10, Marier and O’Brien disclose the invention substantially as claimed above. Marier further discloses the platelike rigid body has a monolithic structure (as seen in Fig.2). Marier does not disclose wherein the platelike rigid body has a monolithic structure with a thickness decreasing towards the tip; and  the platelike rigid body is shaped/dimensioned so as to increase the forward pitch/slope of the support surface of the user's foot inside of the ski boot. However, Weiss teaches a removable wedge (Fig.4) with a platelike rigid body (10) having a monolithic structure 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the platelike rigid body of Marier to have a thickness decreasing towards the tip which increases the forward pitch/slope of the support surface of the user's foot inside of the footwear, as taught by Weiss, in order to increase the stability of the foot in the shoe and decrease excessive movement of the foot in the shoe, which decreases the injury potential to the foot and increases the comfort to the user. 

4.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marier (US 5,994,245) and O’Brien (US 2015/0230551), in view of Bos (US 4,955,147).
Regarding Claim 12, Marier and O’Brien disclose the invention substantially as claimed above. Marier discloses wherein the platelike rigid body is made of polyurethane foam (Col.3, line 65-Col.4, line 5). Marier does not disclose the polyurethane foam is high-density polyurethane foam. However, Bos teaches an insole being made of a high-density polyurethane foam (Col.2, lines 11-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polyurethane foam of Marier for the high-density polyurethane foam of Bos as a simple .

5.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marier (US 5,994,245) and O’Brien (US 2015/0230551), in view of Lederer (DE 002953208 A1).
Regarding Claim 14, Marier and O’Brien disclose the removable wedge as realized according to Claim 1 (see above rejection of Claim 1). Marier and O’Brien do not disclose the structure of a ski boot. However, Lederer teaches a ski boot (Fig.5) comprising: a substantially rigid foot-casing (14,24) which is adapted to accommodate the user's foot and has the lower part (34) structured so as to be able to fasten to a ski binding device (Abstract); a substantially rigid cuff (22) which is adapted to surround the lower part of the users leg (as seen in Fig.5), and is pivotally joined (via 26) onto the foot-casing so as to be able to rotate around a reference axis substantially perpendicular to the midplane of the boot (para.15); a protective inner boot-liner (28) which has a soft and thermal-insulating structure (para.16), is inserted in removable manner inside the foot-casing, and is shaped so as to be able to accommodate and protect at least the user's foot (para.10); and foot-casing closing means and cuff closing means adapted to close/tighten, respectively, the foot-casing and the cuff (para.15; i.e. lever buckles); the ski boot being characterised by additionally comprising a removable wedge (32) which is adapted to be interposed between the boot-liner (28) and the bottom (34) of the foot-casing (as seen in Fig.5).
.

6.	Claims 1-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherneski (US 2018/0184759) in view of Turkbas (US2004/0181971).
Regarding Claim 1, Cherneski discloses a removable wedge (100) for ski boots/footwear, which is adapted to be fixed in removable manner inside a ski boot/footwear, resting on the bottom of the foot-casing of the ski boot/footwear (Abstract; as seen in Fig.1A), and is characterised in that it comprises: a platelike rigid body (109/107,109) made of plastic material (para.65); and a piece of fabric (108; para.58) which is on the platelike rigid body in order to emerge over the lower face of the platelike rigid body (as seen in Fig.2C & 2F), and additionally has an adhesive layer (102; para.60 & 65, non-slip material is an “adhesive layer”, inasmuch as has been claimed by Applicant, in that it temporarily adheres to another surface such that there is no sliding/movement) on the part that emerges outside of said platelike rigid body (as seen in Fig.2C & 2F). It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for ski boots) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Cherneski does not disclose a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of the fabric layer of Cherneski so that the fabric layer is embedded in the bottom surface of the platelike rigid body, as taught by Turkbas, in order to provide a removable wedge with a securely attached fabric layer such that it does not become separated from the platelike rigid body, and the edges of the fabric layer do not fray since they are protected from wear-and-tear by being embedded in the platelike rigid body.

Regarding Claim 2, Cherneski discloses wherein the platelike rigid body is moulded, directly over said piece of fabric (as seen in Fig.2C & 16A; para. 112-114). Cherneski does not disclose wherein the platelike rigid body is injection-moulded or is cast moulded, directly over said piece of fabric. However, it is noted that “the platelike rigid body is injection-moulded or is cast moulded, directly over said piece of fabric” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Cherneski discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability, additionally. Patentability shall not be given for the process by which the claimed product was made. 

Regarding Claim 3, Cherneski discloses a removable wedge according to Claim 1, wherein the platelike rigid body (109) has a monolithic structure with a thickness decreasing towards the tip (as seen in Fig.2F).

Regarding Claim 4, Cherneski discloses a removable wedge according to Claim 1, wherein the platelike rigid body (109) is shaped substantially as a foot-bed (as seen in FIg.1A & 2A).

Regarding Claim 5, Cherneski discloses a removable wedge according to Claim 1, wherein the piece of fabric (108) covers substantially the entire lower face of said platelike rigid body (as seen in Fig.2C & 2F).

Regarding Claim 13, Cherneski discloses a removable wedge according to Claim 1, wherein the platelike rigid body (107,109) is made of two or more polymeric materials (102,107, and 109) that differ from each other in polymeric composition (para.58, 60 & 65) and/or density and/or hardness and/or elastic modulus.

7.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherneski (US 2018/0184759) and Turkbas (US2004/0181971), in view of Lin (US 2012/0151793).
Regarding Claims 6-8, Cherneski and Turkbas disclose the invention substantially as claimed above. Cherneski does not disclose wherein the platelike rigid 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the platelike rigid body of Cherneski to have a variable density with an expanded central core and a higher density surface layer, as taught by Lin, in order to provide a platelike rigid body that has increased resistance to abrasion and hydrolysis for withstanding the wear-and-tear of use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732